Filing # 108755309 E-Filed 06/11/2020 04:47:51 PM


                                                       IN THE CIRCUIT COURT, SEVENTH
                                                       JUDICIAL CIRCUIT, IN AND FOR ST.
                                                       JOHNS COUNTY, FLORIDA

                                                       CASE NO. : CA20-0083

           DINA KLEMPF SROCHI, as Trustee              )
           of the LAURA JEAN KLEMPF
           REVOCABLE TRUST, a Florida trust,           )

                         Plaintiff,                    )

           v.                                          )

           KEVIN JACQUES KLEMPF,                       )
           FOODONICS INTERNATIONAL,
           INC., a Florida corporation, and            )
           KEVIN JACQUES KLEMPF, as Trustee
           of the KEVIN JACQUES KLEMPF                 )
           LIVING TRUST, a Florida trust,
                                                       )
                         Defendants.
                                                       )

                             MOTION OF SMITH HULSEY & BUSEY
                          TO WITHDRAW AS COUNSEL FOR PLAINTIFF
                           AND TO CONTINUE THE JUNE 19 HEARING

                  Pursuant to Rule 2.505(f)(1), Florida Rules of Judicial Administration, Smith

           Hulsey & Busey and attorneys James H. Post, Michael E. Demont and R. Christopher

           Dix (collectively “SHB”) move for the entry of an Order allowing them to withdraw as

           counsel for Plaintiff Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

           Revocable Trust (the “Trust”) and the Trust moves for entry of an Order continuing the

           hearing scheduled for June 19, 2020, and in support says:

                  1.     SHB recently informed the Trust that Mr. Post, lead counsel of this

           matter, intends to prepare for retirement.        After thoughtful consideration and

           discussion, SHB and the Trust have agreed that it is in the best interest of the Trust to
substitute counsel to take the matter to conclusion. SHB and the Trust agree that new

counsel should have the opportunity to represent the Trust in these proceedings and that

SHB should withdraw as counsel.

       2.      The Trust’s consent to SHB’s withdrawal as its counsel is attached as

Exhibit A. Upon entry of the attached proposed Order, SHB shall be relieved of any

and all further responsibility in regard to the representation of the Trust in this action

on the understanding that SHB will cooperate with the Trust and successor counsel in

a smooth transition of this case.

       3.      The Trust is optimistic that a Notice of Appearance for new counsel will

be filed in this case within thirty days of the filing of this Motion.

       4.      The Trust requests that the hearing presently scheduled for June 19, 2020

on Defendants’ Motion to Dismiss or Stay Proceedings and Motion to Dissolve Lis

Pendens be continued until after the Trust’s substitute counsel is retained and brought

up to speed so that counsel who represents the Trust going forward has the opportunity

to make whatever arguments it deems appropriate. In addition, Judge Corrigan, who is

presiding over the federal court proceeding which involves related issues, suggested

that the Trust, Mr. Klempf and Foodonics consider whether removing this case and

relating it to the existing federal court litigation would be appropriate. New counsel

may wish to evaluate this option, after reviewing why the Trust filed this state court

action this past January.

       5.      In addition, the parties in the Federal Court action are currently

scheduled to attend mediation in the Federal Court Action on July 8, 2020. If the matter

resolves at mediation, Defendants’ pending motions will be moot.
                                             2
       6.     Plaintiff, Dina Klempf Srochi’s last known address is 1161 Lockets

Trail, Greensboro, Georgia 30642, telephone number is (770) 364-3312 and email

address is dinaklempf@gmail.com.

                                 Memorandum of Law

       Rule 2.505(f)(1), Fla. R. Jud. Admin., provides for the withdrawal of an

attorney:


              By order of court, where the proceeding is continuing,
              upon motion and hearing, on notice to all parties and the
              client, such motion setting forth the reasons for
              withdrawal and the client’s last known address, telephone
              number, including area code, and email address.


       In this case, the Trust is in the process of its selection of substitute counsel. The

Trust has consented to SHB’s withdrawal.

       If the Court grants SHB’s motion to withdraw from this case, it is respectfully

requested that the Court also continue the June 19, 2020 hearing. Trial courts have

broad discretion in determining whether to grant a continuance. Morris v. City of Cape

Coral, 163 So. 3d 1174, 1180 (Fla. 2015) (citing Strand v. Escambia Cty., 992 So. 2d

150, 154 (Fla. 2008)).

       A continuance of the June 19 hearing is appropriate to accommodate the Trust’s

counsel of choice to participate at the hearing. Additionally, if the July 8, 2020

mediation is successful, the pending Motion to Dismiss or Stay Proceedings and Motion

to Dissolve Lis Pendens may become moot.




                                            3
       WHEREFORE, the movants respectfully request this Court enter an Order (i)

allowing the law firm of Smith Hulsey & Busey and attorneys James H. Post, Michael

E. Demont and R. Christopher Dix to withdraw as counsel for the Trust in this case,

and (ii) continuing the hearing currently scheduled for June 19, 2020 for a period of not

less than 30 days from entry of this Order or such other time as the Court’s calendar

permits, so that new counsel for the Trust can be retained and brought up to speed to

handle these important issues.


                                            SMITH HULSEY & BUSEY


                                            By     /s/ James H. Post
                                                    James H. Post

                                            Florida Bar No. 175460
                                            One Independent Drive, Suite 3300
                                            Jacksonville, FL 32202
                                            (904) 359-7700
                                            (904) 359-7708 (facsimile)
                                            jpost@smithhulsey.com
                                            mdemont@smithhulsey.com
                                            cdix@smithhulsey.com

                                            Attorney for Dina Klempf Srochi, as
                                              Trustee of the Laura Jean
                                              Klempf Revocable Trust




                                           4
EXHIBIT A
                                  Certificate of Service

         I certify that on June 11, 2020, a copy of the foregoing was filed with the Clerk

of Court by using the electronic filing system, which will serve via e-mail this filing to

the attorneys of record named below.

    Daniel K. Bean, Esq.
    Andrew J. Steif, Esq.
    Abel Bean Law
    50 North Laura Street, Suite 2500
    Jacksonville, Florida 32202
    dbean@ablebeanlaw.com
    asteif@abelbeanlaw.com

    Attorneys for Defendants,
    Foodonics International, Inc. and Kevin Jacques
    Klempf, individual and in his capacity as Trustee
    of the Kevin Jacques Klempf Living Trust


                                                     /s/ James H. Post
                                                           Attorney
171381
